In three separate negligence actions, the defendant Samuel Director appeals from an order of the Supreme Court, Queens County, dated June 5, 1962, which granted the motion of the defendant Abraham Kaplan to consolidate Actions Nos. 2 and 3 with Action No. 1, and directed that the consolidated actions continue in that court. Order modified as follows: (1) By striking out the first ordering paragraph which granted in all -respects the motion to consolidate, and by substituting therefor a paragraph granting the motion to the extent of consolidating Action No. 1 with Action No. 3 and denying the motion with respect to Action No. 2; (2) By striking out from the second, third and fourth ordering paragraphs (which consolidated the three actions), all reference to Action No. 2, and by amending said paragraphs accordingly; and (3) By striking out the fifth ordering paragraph which directed the Clerk of the City Court of the City of New York to transfer all the filed papers in Action No. 2 to the Supreme Court, Queens County. As so modified, order affirmed, without costs. In our opinion, evidence of the defendant Director’s settlement of the claim against him by the plaintiffs in Action No. 2 may be admissible upon a trial of the consolidated action and, hence, may impair his right to a fair trial (cf. Witzke v. Doyle, 3 Mise 2d 323). Under the circumstances Action No. 2 should not be consolidated. Christ, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.